Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 3, 2016

                                       No. 04-16-00071-CR

                                      Christian BAUTISTA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR2575
                       The Honorable Jefferson Moore, Judge Presiding

                                          ORDER
         The reporter’s record was originally due April 2, 2016. We have granted the court
reporter, Debra A. Doolittle, two extensions to file the reporter’s record. On May 31, 2016,
Doolittle filed a third motion for extension of time to file the reporter’s record requesting
additional time to file the reporter’s record. We grant the request and order Debra A. Doolittle to
file the reporter’s record no later than July 5, 2016. Doolittle is advised that no further extensions
of time will be granted absent a motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts she has expended in preparing the
record, and (3) provides the court reasonable assurance that the record will be completed and
filed by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court